Case 19-17699-pmm        Doc 40      Filed 06/04/20 Entered 06/04/20 12:56:32                Desc Main
                                    Document      Page 1 of 4


                                  UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA (Reading)
      ____________________________________
      In Re:                                                :
                                                            : Chapter 13
      Jacqueline Amaro                                      : Case No. 19-17699-PMM
      Miguel Amaro                                          :
                                 Debtors,                   :
      _________________________________                     :
      ------------------------------------------------------:
                                                            :
      U.S. Bank Trust National Association,                 :
      as Trustee of the Cabana Series IV Trust              :
                                                            :
                                                            :
                        Movant,                             :
      v.                                                    : Hearing: June 30, 2020 at 10:00 a.m.
                                                            : Courtroom: 4th Floor
      Jacqueline Amaro                                      :
      Miguel Amaro                                          :
                                 Debtors,                   :
               and                                          :
                                                            :
      Scott Waterman, Esquire                               : 11 U.S.C. §362(d)
                                 Trustee,                   :
                                                            :
                                 Respondents.               :
      ____________________________________:

      MOTION OF U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
        CABANA SERIES IV TRUST FOR RELIEF FROM THE AUTOMATIC STAY
                        AS TO CERTAIN REALTY KNOWN AS
                        32 S. 14TH STREET, EASTON PA 18042

         1.        Shonua L Rhodes
              I, ________________________________________, am a
              Bankruptcy Asset Manager
              ________________________________________________ for SN Servicing

              Corporation as servicer for U.S. Bank Trust National Association, as Trustee of the

              Cabana Series IV Trust (hereinafter “Movant”) have full knowledge of the above-

              captioned matter and I am fully qualified and authorized to make the following

              Certification in support of the within relief application on behalf of the Movant. This

              certification is based on the loan payment records of SN Servicing Corporation.

              These records are regularly maintained in the regular course of business and it is the
Case 19-17699-pmm        Doc 40    Filed 06/04/20 Entered 06/04/20 12:56:32             Desc Main
                                  Document      Page 2 of 4



              regular practice to make and maintain these records. These records reflect the loan

              payments are noted in the records at the time of receipt by persons who regular duties

              include recording this information. I maintain these records and regularly use and

              rely upon them in the performance of my duties.

         2.   Movant is U.S. Bank Trust National Association, as Trustee of the Cabana Series IV

   Trust (hereinafter “Movant”), and is the proper party in interest.

         3.    On February 2, 2006, Miguel Amaro executed a Note, and Miguel Amaro and Jacqueline

   Amaro (hereafter “Debtor”) executed a Mortgage for $100,000.00 against the property known 32 S.

   14th Street, Easton PA 18042 in which Debtors are title holders.

         4.   32 S. 14th Street, Easton PA 18042 is the “Subject Property” at issue.

         5.   Said mortgage was assigned to the Movant on February 6, 2020, and said assignment of

   mortgage was recorded with the Recorder of Deeds in Northampton County, PA on April 28, 2020, at

   instrument # 2020010812, and is a matter of public record. (Please see Exhibit A.)

         6.   Debtors’ Chapter 13 petition was filed on December 10, 2019.

         7.   The Debtors’ Third Amended Chapter 13 Plan provides for the Debtors to cure the pre-

   petition arrears of $44,603.45 through the plan and to make post-petition payments directly to

   Movant.

         8.   The pre-petition arrears as listed in Movant’s Proof of Claim, #2-1 are $44,603.45. The

   Debtors’ pending Third Amended Chapter 13 plan provides for this exact amount to be paid.

         9.   Since the filing of the bankruptcy case, the Debtors should have made six (6) mortgage

   payments to Movant, outside the plan, for the months of January 1, 2020 to June 1, 2020.

         10. Since December 10, 2019, the Debtors have made no post-petition payments to

   Movant.
Case 19-17699-pmm     Doc 40     Filed 06/04/20 Entered 06/04/20 12:56:32          Desc Main
                                Document      Page 3 of 4



        11. To be current post-petition, the Debtors should have made the following payments:

                   $719.11 each due for January 1, 2020 to June 1, 2020.

        12. The debtor has incurred late fees of $51.09 (3 x $17.03).

        13. The post-petition payment history is as follows:

    Payment Amount             Date Due                Payment Made        Date Payment Made
        $719.11                1/1/2020                  - --                  - --
        $719.11                2/1/2020
        $719.11                3/1/2020
        $719.11                4/1/2020
        $719.11                5/1/2020
        $719.11                6/1/2020
   TOTAL                                         TOTAL
       $4,314.66                                      $0.00


        14. The post-petition arrears are $4,365.75.

        15. Movant has a secured claim of $148,837.50 (per Proof of Claim #14).

        16. The Debtor valued the Subject Property at $75,771.00 per Schedule A/B.

        17. Per Schedule D, the Debtor admitted to not having any equity in the Subject Property:




        18. The Debtor has no equity in the Subject Property.

        19. Movant is not adequately protected by the Subject Property.
Case 19-17699-pmm        Doc 40     Filed 06/04/20 Entered 06/04/20 12:56:32           Desc Main
                                   Document      Page 4 of 4



         20. Pursuant to the foregoing, Movant contends that cause exists to grant it relief from the

   Automatic Stay. Accordingly, Movant is entitled to relief from the automatic stay under 11

   U.S.C. §362(d)(1).

         21. Movant has cause to have relief from the Automatic Stay effective immediately and

   such relief should not be subject to the fourteen day period set forth in Bankruptcy Rule

   4001(a)(3), as Movant will incur substantial additional costs and expenses by the imposition of

   said fourteen day period.

         22. In the event this Court should grant the relief requested, Movant should be relieved of

   the filing and notice requirements of FRBP 3002.1(b & c) as the mortgage claim would then be

   under the control of the Mortgagor

         23. In addition, reasonable attorney fees and court filing costs will be incurred by Movant

   for representation in this matter.

         24. The other Respondent is the Chapter 13 Trustee appointed in the above-captioned

   Chapter 13 proceeding.

        WHEREFORE, Movant respectfully requests that the Court enter an Order which grants it relief

   from the Automatic Stay, along with all other relief the Court deems just and equitable under the

   circumstances.


              I CERTIFY under penalty of perjury that the foregoing is true and correct.

                          6/03/20
              Executed on ________.

                                                    Respectfully submitted,


                                                           Shonua L Rhodes
                                                    BY: _____________________________
